        Case 1:20-cv-03032-SAB   ECF No. 48   filed 05/27/21   PageID.3655 Page 1 of 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 1
                                                                  May 27, 2021
 2                                                                     SEAN F. MCAVOY, CLERK


 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8 P.B., A MINOR CHILD BY AND
 9 THROUGH HIS PARENTS T.B. AND                    No. 1:20-CV-03032-SAB
10 L.B.,
11                Plaintiffs,                      ORDER DISMISSING CASE
12                v.
13 THORP SCHOOL DISTRICT,
14                Defendant.
15
16          Before the Court is Plaintiffs’ Motion to Dismiss, ECF No. 46, and an
17 associated Motion to Expedite, ECF No. 47. Plaintiffs state that the parties have
18 reached an agreement on Plaintiffs’ request for attorney’s fees and costs and
19 therefore there are no remaining issues for the Court’s determination. Thus,
20 pursuant to Fed. R. Civ. P. 41(a)(2), the Court finds good cause to grant the motion
21 and dismiss this case.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE * 1
      Case 1:20-cv-03032-SAB     ECF No. 48    filed 05/27/21   PageID.3656 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.     Plaintiffs’ Motion to Dismiss, ECF No. 46, is GRANTED.
 3        2.     Plaintiffs’ Motion to Expedite, ECF No. 47, is GRANTED.
 4        3.     This matter is DISMISSED with prejudice.
 5        IT IS SO ORDERED. The District Court Executive is hereby directed to
 6 file this Order, provide copies to counsel, and close the file.
 7        DATED this 27th day of May 2021.
 8
 9
10
11
12
                                              Stanley A. Bastian
13
                                          United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 2
